                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

JAMES T. CONWAY, III,
                                            :
                 Petitioner,                           Case No. 3:07-cv-345

                                            :          District Judge Timothy S. Black
       -vs-                                            Magistrate Judge Michael R. Merz

MARC C. HOUK, Warden,
                                            :
                 Respondent.



                                SCHEDULING ORDER


       This capital habeas corpus case is before the Court upon the filing of Petitioner’s Motion

for Leave to File a Second Amended Petition (ECF No. 281).            Given the parties’ earlier

agreement on scheduling (ECF No. 274), it is hereby ORDERED that Respondent’s

memorandum in opposition shall be filed not later than May 3, 2020, and Petitioner’s reply

memorandum shall be filed not later than May 20, 2020. Counsel are requested to consult and

submit, if possible, an agreed schedule for the events previously scheduled at ECF No. 275.

April 4, 2020.

                                                          s/ Michael R. Merz
                                                         United States Magistrate Judge
